department of the treasury internal_revenue_service washington d c date number release date cc intl br2 uilc internal_revenue_service national_office field_service_advice memorandum for from subject this field_service_advice responds to your memorandum dated date and additional information submitted on may 18th and june 3rd field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend petitioner dc1 dc2 fc1 fc2 country c country d year year dollar_figureu dollar_figurev y z issue whether the proposed_adjustment which relates to the deferred swap income in year constitutes income equivalent to interest under sec_954 for purposes of determining fc1’s subpart_f_income income in year would reduce the ratio of fc1’s actual subpart_f gross_income to total gross_income below and thereby decrease the total amount of fc1’s subpart_f_income inclusion under sec_954 whether the proposed_adjustment which relates to the deferred swap conclusion the proposed_adjustment related to fc1's deferred swap income in year does not constitute income equivalent to interest under sec_954 income earned from swap agreements by a nondealer does not constitute income equivalent to interest when that income is not part of an integrated transaction therefore the proposed_adjustment would effectively reduce the ratio of fc1's actual subpart_f gross_income to total gross_income below and thereby reduce the total amount of fc1's subpart_f_income inclusion under sec_954 facts the petitioner is a domestic_corporation and operates its business through subsidiaries and branches for the taxable_year at issue december year the petitioner owned dc1 a domestic subsidiary that was in the business of providing z services dc1 owned a domestic subsidiary dc2 which in turn owned two foreign_corporations fc1 incorporated in country c and fc2 incorporated in country d both fc1 and fc2 are controlled_foreign_corporations cfc under sec_957 in year fc1 maintained an office in country c and had approximately thirty to fifty employees fc1’s business included entering into swap arrangements and maintaining swap positions generated from activities prior to year in addition fc1 also represents that it engaged in activities involving global custody accounts corporate trust services transfer clearing agent services lending in the y market and mutual_fund administration fc1 claims that it regularly offered to enter into interest_rate_swap transactions depending upon the needs of its customers however because the individuals responsible for the origination of the swaps were primarily located in country d where most swap activity for the y market took place during this time period fc1 was not the preferred entity for the initiation of new swaps such swap transactions could have been easily executed by dc1’s branch office located in country d furthermore since country d’s tax authority changed its rules regarding withholding taxes related to payments arising from swap transactions there was less of an incentive for dc1 and its affiliates to be aggressively promoting fc1 as a swap dealer thus the volume of fc1’s new swaps declined in year sec_1 and in year fc1 entered into four new swaps and in year it entered into one additional swap during these years fc1 entered into and held swap positions that it had acquired by taking the opposite side of the transaction from its customers fc1 hedged its position by taking offsetting positions with dc1's swap warehouse or by matching swap positions during year fc1 earned total swap income of dollar_figureu income from intercompany swap positions was generally less than of the swap income realized by fc1 however fc1 also realized interest_income from funds on deposit with dc1 and its affiliates when the intercompany swap and interest_income are taken into account in the aggregate more than of fc1's income is derived from related parties according to sec_954 fc1’s interest_income is foreign_personal_holding_company_income fphci and is therefore part of foreign_base_company_income fbci under sec_954 if the sum of the fbci for the taxable_year exceeds of gross_income then sec_954 requires the entire gross_income to be treated as fbci hereinafter referred to as the rule fc1’s fphci for year exceeded of its gross_income therefore fc1 reported its entire gross_income as fbci for year the service raised a deferred swap income adjustment the specific details of that adjustment have not been presented if there is an adjustment for year related to deferred swap income of dollar_figurev then such income_recognition will increase fc1’s gross_income and alter the percentage of subpart_f_income to total gross_income hence the petitioner argues that if the adjustment is recognized in year the rule under sec_954 will no longer operate to treat fc1’s entire gross_income as fbci because the deferred swap income is not fphci if the rule does not operate to capture fc1’s entire gross_income as fbci then the only income that is treated as fbci is the actual income that falls within the definition of fbci under sec_954 thus by accepting the proposed_adjustment for year the total amount of fc1’s fbci would decrease law and analysis the petitioner’s argument is predicated on the conclusion that swap income is not fbci for purposes of determining whether the rule under sec_954 operates to include fc1’s entire gross_income as fbci sec_954 is a provision that prescribes how to treat the cfc’s gross_income once the threshold limitation of fbci exceeds of total gross_income therefore the key issue is whether the deferred swap income falls within the definition of fbci under sec_954 if the deferred swap income is determined to be fbci then fc1 will satisfy the threshold requirement for year however if the deferred swap income is not fbci and such income is taken into account in year then the adjustment would decrease fc1’s total subpart_f_income and the threshold requirement will not be met as a general_rule sec_951 requires the u s shareholder of a cfc to include in gross_income its pro_rata share of the cfc’s subpart_f_income sec_952 defined subpart_f_income to include inter alia fbci as determined under sec_954 sec_954 defines five categories of fbci one of which is fphci as defined in sec_954 sec_954 defines fphci to include income equivalent to interest sec_954 defines income equivalent to interest as any income equivalent to interest including income from commitment_fees or similar amounts for loans actually made petitioner claims that prior to notice_89_90 1989_2_cb_407 income from interest rate swaps of nondealers was not fphci the rules set forth in notice_89_90 were intended to apply when incorporated in the final regulations for all items of income received or accrued on or after the date of publication of the notice thus for the taxable_year at issue the determination of whether swap income constitutes income equivalent to interest is governed by sec_1_954-2t h sec_1_954-2t h states in pertinent part income equivalent to interest does not include income attributable to notional_principal_contracts such as interest rate swaps currency swaps interest rate floor agreements or similar contracts except to the extent that such contracts are part of an integrated transaction that gives rise to income equivalent to interest_income derived from notional contracts by a person acting in its capacity as a regular dealer in such contracts will be presumed not to be integrated with an investment sec_1_954-2t a iii defines the term regular dealer to include a merchant with an established place of business that makes a market in derivative financial products of property such as forward contracts to buy or sell property interest rate and currency swap contracts or other notional_principal_contracts by regularly and actively offering to enter into positions in such products to the public in the ordinary course of business purchasing and selling property through a regulated exchange or established off-exchange market for example engaging in futures transactions is not actively engaging as a merchant for purposes of this section whether certain income constitutes fbci is determined based on the facts and circumstances when the income is earned similarly any exceptions to fbci such as the status of fc1 as a dealer must also be determined when the income is earned in light of the facts presented we conclude that fc1 was not a dealer in interest swaps during year to be considered a dealer fc1 had to regularly and actively offer to enter into swap positions to the public in the ordinary course of its business fc1’s affiliates were no longer using fc1 to enter into interest rate swaps with its customers dc1’s swap business remained in its office located in country d in year fc1 only entered into four interest rate swaps and a majority greater than of fc1’s combined interest and swap income was earned from transactions with related entities because no evidence has been presented that fc1 regularly and actively offered to enter into swap transactions with the public and the fact that it only entered into four swap transactions in year we conclude that fc1 was not actively engaging in transactions with the public the swap income will be treated as income equivalent to interest only if the underlying contract that gave rise to fc1’s swap income was part of an integrated transaction sec_1_954-2t h sets forth an example that illustrates an integrated transaction example i at the beginning of its taxable_year cfc a controlled_foreign_corporation purchases at face value a one-year debt_instrument issued by a having a dollar_figure principal_amount and bearing a floating rate of interest set at the london_interbank_offered_rate libor plus one percentage_point payable on the last day of cfc’s current taxable_year cfc subsequently determines that it would prefer receiving interest at a fixed rate and on date enters into an agreement with b an unrelated_person whereby b promises to pay cfc on the last day of cfc’s taxable_year an amount equal to percent on a notional_principal_amount of dollar_figure in exchange cfc promises to pay b on the last day of cfc’s taxable_year an amount equal to libor plus one percentage_point on the notional_principal_amount ii cfc receives a total of dollar_figure from b and pays dollar_figure to b cfc also receives dollar_figure from a the dollar_figure paid to b is directly allocated to or is otherwise an adjustment to the dollar_figure received from b the transactions are considered an integrated transaction giving rise to dollar_figure of interest_income paid_by a and under paragraph h i dollar_figure of income equivalent to interest_paid by b for year pursuant to sec_1_954-2t h income equivalent to interest includes interest rate swaps currency swaps or similar contracts that are part of an integrated transaction that gives rise to income equivalent to interest example under sec_1_954-2t h illustrates a swap agreement that was integrated with an underlying debt obligation having a principal_amount based upon the general information presented and the specific information with respect to the swaps entered into in year it appears that the only type of notional_principal_contract entered into by fc1 was interest rate swaps there is no definition of an integrated transaction in the temporary_regulation under the temporary regulations the only illustration of an integrated transaction is example described above which involves the use of a notional_principal_contract to hedge a debt security these interest rate swaps do not appear to be entered into to hedge a debt_instrument nor do we have any information that would indicate that any of the notional_principal_contracts in substance may be recast as debt instruments including contracts giving rise to the deferred swap payment this appears to be solely a notional_principal_contract used solely to offset another notional_principal_contract accordingly based upon the information provided the only hedging_transactions the swaps may be part of is another notional_principal_contract that is not treated as a debt_instrument and thus the income is not income equivalent to interest under sec_1_954-2t h therefore the recognition of the deferred swap income of dollar_figurev in year will reduce fc1's total subpart_f_income because the threshold requirement will not be met however if it is subsequently determined that the deferred swap adjustment is made with respect to a notional_principal_contract that in substance is recast as a loan any other swap used to hedge this transaction may be integrated and thus the transaction may produce income equivalent to interest under sec_1_954-2t h if a recast occurs then the adjustment in whole or in part may also be interest that is fphci without regard to whether another swap is treated as integrated with the transaction that gives rise to the deferred payment we do not have sufficient information to answer this issue presently no opinion is expressed as to whether these swap agreements are integrated transactions for any other provision of the code case development hazards and other considerations if you have any further questions please call by s phyllis e marcus phyllis e marcus chief branch office of associate chief_counsel international
